UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22149 Old Mutual Funds III (Exact name of registrant as specified in charter) 4643 South Ulster Street, Suite 600, Denver, Colorado 80237 (Address of principal executive offices) Julian F. Sluyters 4643 South Ulster Street, Suite 600, Denver, Colorado 80237 (Name and address of agent for service) Copies to: Jay G. Baris, Esq. Andra C. Ozols, Esq. Kramer Levin Naftalis & Frankel LLP Old Mutual Capital, Inc. 1177 Avenue of the Americas 4643 South Ulster Street, Suite 600 New York, New York 10036 Denver, CO 80237 (212) 715-9100 (720) 200-7725 Registrants telephone number, including area code: 1-888-772-2888 Date of fiscal year end: December 31 Date of reporting period: September 30, 2008 Item 1.Schedule of Investments. Old Mutual 2011-2020 Conservative Fund SCHEDULE OF INVESTMENTS AS OF SEPTEMBER 30, 2008 (UNAUDITED) Description Shares Value Affiliated Mutual Funds(1) - 100.0% Aggressive Growth - 1.0% Old Mutual Developing Growth Fund* $ Total Aggressive Growth Emerging Market-Equity - 0.8% Old Mutual Clay Finlay Emerging Markets Fund Total Emerging Market-Equity Government/Corporate - 60.5% Old Mutual Barrow Hanley Core Bond Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual Dwight Short Term Fixed Income Fund Old Mutual International Bond Fund Total Government/Corporate Growth - 5.1% Old Mutual Advantage Growth Fund* Total Growth International Equity - 6.3% Old Mutual International Equity Fund Total International Equity Market Neutral-Equity - 3.7% Old Mutual Analytic U.S. Long/Short Fund Total Market Neutral-Equity Real Estate - 2.3% Old Mutual Heitman Global Real Estate Securities Fund* Total Real Estate Sector Fund-Real Estate - 1.3% Old Mutual Heitman REIT Fund Total Sector Fund-Real Estate Value - 15.9% Old Mutual Barrow Hanley Value Fund Old Mutual Focused Fund Total Value Value-Mid Cap - 1.8% Old Mutual TS&W Mid-Cap Value Fund Total Value-Mid Cap Value-Small Cap - 1.3% Old Mutual Discover Value Fund* Total Value-Small Cap Total Affiliated Mutual Funds (Cost $422,571) Money Market Fund - 0.5% Dreyfus Cash Management Fund, Institutional Class, 2.683% (A) Total Money Market Fund (Cost $2,194) Total Investments - 100.5% (Cost $424,765) Other Assets and Liabilities, Net - (0.5)% ) Total Net Assets - 100.0% $ * Non-income producing security. (1) Investments are funds within the Old Mutual family of funds and they may be deemed to be under common control because they may share the same Board of Trustees. Old Mutual Capital, Inc. serves as the investment adviser to all affiliated mutual funds. (A) The rate reported represents the 7-day effective yield as of September 30, 2008.  At September 30, 2008, the approximate tax basis cost of the Funds investments was $424,765, and the unrealized appreciation and depreciation were $274 and $(35,041), respectively. FAS 157 Footnote Disclosure: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end.These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of September 30, 2008 in valuing the Funds net assets were as follows: Valuation Inputs Investments Level 1 – quoted prices $ Level 2 – other significant observable inputs - Level 3 – significant unobservable inputs - Total $ Old Mutual 2011-2020 Moderate Fund SCHEDULE OF INVESTMENTS AS OF SEPTEMBER 30, 2008 (UNAUDITED) Description Shares Value Affiliated Mutual Funds(1) - 100.1% Aggressive Growth - 1.0% Old Mutual Developing Growth Fund* $ Total Aggressive Growth Emerging Market-Equity - 1.2% Old Mutual Clay Finlay Emerging Markets Fund Total Emerging Market-Equity Government/Corporate - 40.2% Old Mutual Barrow Hanley Core Bond Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual Dwight Short Term Fixed Income Fund Old Mutual International Bond Fund Total Government/Corporate Growth - 6.1% Old Mutual Advantage Growth Fund* Old Mutual Select Growth Fund* Total Growth Growth-Mid Cap - 1.5% Old Mutual Provident Mid-Cap Growth Fund* Total Growth-Mid Cap International Equity - 9.8% Old Mutual International Equity Fund Total International Equity Market Neutral-Equity - 7.2% Old Mutual Analytic U.S. Long/Short Fund Total Market Neutral-Equity Real Estate - 2.3% Old Mutual Heitman Global Real Estate Securities Fund* Total Real Estate Sector Fund-Real Estate - 1.4% Old Mutual Heitman REIT Fund Total Sector Fund-Real Estate Value - 24.1% Old Mutual Barrow Hanley Value Fund Old Mutual Focused Fund Total Value Value-Mid Cap - 2.7% Old Mutual TS&W Mid-Cap Value Fund Total Value-Mid Cap Value-Small Cap - 2.6% Old Mutual Discover Value Fund* Total Value-Small Cap Total Affiliated Mutual Funds (Cost $420,674) Money Market Fund - 0.6% Dreyfus Cash Management Fund, Institutional Class, 2.683% (A) Total Money Market Fund (Cost $2,117) Total Investments - 100.7% (Cost $422,791) Other Assets and Liabilities, Net - (0.7)% ) Total Net Assets - 100.0% $ * Non-income producing security. (1) Investments are funds within the Old Mutual family of funds and they may be deemed to be under common control because they may share the same Board of Trustees. Old Mutual Capital, Inc. serves as the investment adviser to all affiliated mutual funds. (A) The rate reported represents the 7-day effective yield as of September 30, 2008.  At September 30, 2008, the approximate tax basis cost of the Funds investments was $422,791, and the unrealized appreciation and depreciation were $276 and $(42,707), respectively. FAS 157 Footnote Disclosure: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end.These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of September 30, 2008 in valuing the Funds net assets were as follows: Valuation Inputs Investments Level 1 – quoted prices $ Level 2 – other significant observable inputs - Level 3 – significant unobservable inputs - Total $ Old Mutual 2011-2020 Aggressive Fund SCHEDULE OF INVESTMENTS AS OF SEPTEMBER 30, 2008 (UNAUDITED) Description Shares Value Affiliated Mutual Funds(1) - 100.0% Aggressive Growth - 1.0% Old Mutual Developing Growth Fund* $ Total Aggressive Growth Emerging Market-Equity - 1.8% Old Mutual Clay Finlay Emerging Markets Fund Total Emerging Market-Equity Government/Corporate - 17.5% Old Mutual Barrow Hanley Core Bond Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual Dwight Short Term Fixed Income Fund 34 Old Mutual International Bond Fund Total Government/Corporate Growth - 7.1% Old Mutual Advantage Growth Fund* Old Mutual Select Growth Fund* Total Growth Growth-Mid Cap - 2.0% Old Mutual Provident Mid-Cap Growth Fund* Total Growth-Mid Cap International Equity - 15.5% Old Mutual International Equity Fund Total International Equity Market Neutral-Equity - 8.5% Old Mutual Analytic U.S. Long/Short Fund Total Market Neutral-Equity Real Estate - 2.3% Old Mutual Heitman Global Real Estate Securities Fund* Total Real Estate Sector Fund-Real Estate - 1.3% Old Mutual Heitman REIT Fund Total Sector Fund-Real Estate Value - 32.8% Old Mutual Barrow Hanley Value Fund Old Mutual Focused Fund Total Value Value-Mid Cap - 6.8% Old Mutual TS&W Mid-Cap Value Fund Total Value-Mid Cap Value-Small Cap - 3.4% Old Mutual Discover Value Fund* Total Value-Small Cap Total Affiliated Mutual Funds (Cost $418,048) Money Market Fund - 0.5% Dreyfus Cash Management Fund, Institutional Class, 2.683% (A) Total Money Market Fund (Cost $2,022) Total Investments - 100.5% (Cost $420,070) Other Assets and Liabilities, Net - (0.5)% ) Total Net Assets - 100.0% $ * Non-income producing security. (1) Investments are funds within the Old Mutual family of funds and they may be deemed to be under common control because they may share the same Board of Trustees. Old Mutual Capital, Inc. serves as the investment adviser to all affiliated mutual funds. (A) The rate reported represents the 7-day effective yield as of September 30, 2008.  At September 30, 2008, the approximate tax basis cost of the Funds investments was $420,070, and the unrealized appreciation and depreciation were $253 and $(53,737), respectively. FAS 157 Footnote Disclosure: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end.These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of September 30, 2008 in valuing the Funds net assets were as follows: Valuation Inputs Investments Level 1 – quoted prices $ Level 2 – other significant observable inputs - Level 3 – significant unobservable inputs - Total $ Old Mutual 2021-2030 Conservative Fund SCHEDULE OF INVESTMENTS AS OF SEPTEMBER 30, 2008 (UNAUDITED) Description Shares Value Affiliated Mutual Funds(1) - 99.9% Aggressive Growth - 1.0% Old Mutual Developing Growth Fund* $ Total Aggressive Growth Emerging Market-Equity - 1.5% Old Mutual Clay Finlay Emerging Markets Fund Total Emerging Market-Equity Government/Corporate - 45.7% Old Mutual Barrow Hanley Core Bond Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual Dwight Short Term Fixed Income Fund Old Mutual International Bond Fund Total Government/Corporate Growth - 5.3% Old Mutual Advantage Growth Fund* Total Growth Growth-Mid Cap - 1.5% Old Mutual Provident Mid-Cap Growth Fund* Total Growth-Mid Cap International Equity - 10.2% Old Mutual International Equity Fund Total International Equity Market Neutral-Equity - 6.7% Old Mutual Analytic U.S. Long/Short Fund Total Market Neutral-Equity Real Estate - 2.2% Old Mutual Heitman Global Real Estate Securities Fund* Total Real Estate Sector Fund-Real Estate - 1.2% Old Mutual Heitman REIT Fund Total Sector Fund-Real Estate Value - 19.0% Old Mutual Barrow Hanley Value Fund Old Mutual Focused Fund Total Value Value-Mid Cap - 3.4% Old Mutual TS&W Mid-Cap Value Fund Total Value-Mid Cap Value-Small Cap - 2.2% Old Mutual Discover Value Fund* Total Value-Small Cap Total Affiliated Mutual Funds (Cost $420,568) Money Market Fund - 0.6% Dreyfus Cash Management Fund, Institutional Class, 2.683% (A) Total Money Market Fund (Cost $2,111) Total Investments - 100.5% (Cost $422,679) Other Assets and Liabilities, Net - (0.5)% ) Total Net Assets - 100.0% $ * Non-income producing security. (1) Investments are funds within the Old Mutual family of funds and they may be deemed to be under common control because they may share the same Board of Trustees. Old Mutual Capital, Inc. serves as the investment adviser to all affiliated mutual funds. (A) The rate reported represents the 7-day effective yield as of September 30, 2008.  At September 30, 2008, the approximate tax basis cost of the Funds investments was $422,679, and the unrealized appreciation and depreciation were $253 and $(43,533), respectively. FAS 157 Footnote Disclosure: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end.These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of September 30, 2008 in valuing the Funds net assets were as follows: Valuation Inputs Investments Level 1 – quoted prices $ Level 2 – other significant observable inputs - Level 3 – significant unobservable inputs - Total $ Old Mutual 2021-2030 Moderate Fund SCHEDULE OF INVESTMENTS AS OF SEPTEMBER 30, 2008 (UNAUDITED) Description Shares Value Affiliated Mutual Funds(1) - 100.1% Aggressive Growth - 1.0% Old Mutual Developing Growth Fund* $ Total Aggressive Growth Emerging Market-Equity - 2.0% Old Mutual Clay Finlay Emerging Markets Fund Total Emerging Market-Equity Government/Corporate - 22.4% Old Mutual Barrow Hanley Core Bond Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual International Bond Fund Total Government/Corporate Growth - 7.1% Old Mutual Advantage Growth Fund* Old Mutual Select Growth Fund* Total Growth Growth-Mid Cap - 1.8% Old Mutual Provident Mid-Cap Growth Fund* Total Growth-Mid Cap International Equity - 15.5% Old Mutual International Equity Fund Total International Equity Market Neutral-Equity - 7.9% Old Mutual Analytic U.S. Long/Short Fund Total Market Neutral-Equity Real Estate - 2.3% Old Mutual Heitman Global Real Estate Securities Fund* Total Real Estate Sector Fund-Real Estate - 1.3% Old Mutual Heitman REIT Fund Total Sector Fund-Real Estate Value - 30.0% Old Mutual Barrow Hanley Value Fund Old Mutual Focused Fund Total Value Value-Mid Cap - 5.6% Old Mutual TS&W Mid-Cap Value Fund Total Value-Mid Cap Value-Small Cap - 3.2% Old Mutual Discover Value Fund* Total Value-Small Cap Total Affiliated Mutual Funds (Cost $418,975) Money Market Fund - 0.6% Dreyfus Cash Management Fund, Institutional Class, 2.683% (A) Total Money Market Fund (Cost $2,028) Total Investments - 100.7% (Cost $421,003) Other Assets and Liabilities, Net - (0.7)% ) Total Net Assets - 100.0% $ * Non-income producing security. (1) Investments are funds within the Old Mutual family of funds and they may be deemed to be under common control because they may share the same Board of Trustees. Old Mutual Capital, Inc. serves as the investment adviser to all affiliated mutual funds. (A) The rate reported represents the 7-day effective yield as of September 30, 2008.  At September 30, 2008, the approximate tax basis cost of the Funds investments was $421,003, and the unrealized appreciation and depreciation were $254 and $(53,082), respectively. FAS 157 Footnote Disclosure: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end.These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of September 30, 2008 in valuing the Funds net assets were as follows: Valuation Inputs Investments Level 1 – quoted prices $ Level 2 – other significant observable inputs - Level 3 – significant unobservable inputs - Total $ Old Mutual 2021-2030 Aggressive Fund SCHEDULE OF INVESTMENTS AS OF SEPTEMBER 30, 2008 (UNAUDITED) Description Shares Value Affiliated Mutual Funds(1) - 99.9% Aggressive Growth - 1.0% Old Mutual Developing Growth Fund* $ Total Aggressive Growth Emerging Market-Equity - 3.0% Old Mutual Clay Finlay Emerging Markets Fund Total Emerging Market-Equity Government/Corporate - 3.6% Old Mutual Barrow Hanley Core Bond Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund 88 Old Mutual International Bond Fund Total Government/Corporate Growth - 7.6% Old Mutual Advantage Growth Fund* Old Mutual Select Growth Fund* Total Growth Growth-Mid Cap - 1.6% Old Mutual Provident Mid-Cap Growth Fund* Total Growth-Mid Cap International Equity - 20.1% Old Mutual International Equity Fund Total International Equity Market Neutral-Equity - 12.1% Old Mutual Analytic U.S. Long/Short Fund Total Market Neutral-Equity Real Estate - 1.7% Old Mutual Heitman Global Real Estate Securities Fund* Total Real Estate Sector Fund-Real Estate - 0.9% Old Mutual Heitman REIT Fund Total Sector Fund-Real Estate Value - 35.6% Old Mutual Barrow Hanley Value Fund Old Mutual Focused Fund Total Value Value-Mid Cap - 7.6% Old Mutual Mid-Cap Fund Old Mutual TS&W Mid-Cap Value Fund Total Value-Mid Cap Value-Small Cap - 5.1% Old Mutual Discover Value Fund* Total Value-Small Cap Total Affiliated Mutual Funds (Cost $415,821) Money Market Fund - 0.6% Dreyfus Cash Management Fund, Institutional Class, 2.683% (A) Total Money Market Fund (Cost $1,958) Total Investments - 100.5% (Cost $417,779) Other Assets and Liabilities, Net - (0.5)% ) Total Net Assets - 100.0% $ * Non-income producing security. (1) Investments are funds within the Old Mutual family of funds and they may be deemed to be under common control because they may share the same Board of Trustees. Old Mutual Capital, Inc. serves as the investment adviser to all affiliated mutual funds. (A) The rate reported represents the 7-day effective yield as of September 30, 2008.  At September 30, 2008, the approximate tax basis cost of the Funds investments was $417,779, and the unrealized appreciation and depreciation were $180 and $(60,005), respectively. FAS 157 Footnote Disclosure: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end.These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of September 30, 2008 in valuing the Funds net assets were as follows: Valuation Inputs Investments Level 1 – quoted prices $ Level 2 – other significant observable inputs - Level 3 – significant unobservable inputs - Total $ Old Mutual 2031-2040 Conservative Fund SCHEDULE OF INVESTMENTS AS OF SEPTEMBER 30, 2008 (UNAUDITED) Description Shares Value Affiliated Mutual Funds(1) - 99.9% Aggressive Growth - 1.0% Old Mutual Developing Growth Fund* $ Total Aggressive Growth Emerging Market-Equity - 1.8% Old Mutual Clay Finlay Emerging Markets Fund Total Emerging Market-Equity Government/Corporate - 38.3% Old Mutual Barrow Hanley Core Bond Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual International Bond Fund Total Government/Corporate Growth - 5.2% Old Mutual Advantage Growth Fund* Old Mutual Select Growth Fund* Total Growth Growth-Mid Cap - 2.0% Old Mutual Provident Mid-Cap Growth Fund* Total Growth-Mid Cap International Equity - 13.6% Old Mutual International Equity Fund Total International Equity Market Neutral-Equity - 6.8% Old Mutual Analytic U.S. Long/Short Fund Total Market Neutral-Equity Real Estate - 1.8% Old Mutual Heitman Global Real Estate Securities Fund* Total Real Estate Sector Fund-Real Estate - 1.0% Old Mutual Heitman REIT Fund Total Sector Fund-Real Estate Value - 21.6% Old Mutual Barrow Hanley Value Fund Old Mutual Focused Fund Total Value Value-Mid Cap - 4.7% Old Mutual TS&W Mid-Cap Value Fund Total Value-Mid Cap Value-Small Cap - 2.1% Old Mutual Discover Value Fund* Total Value-Small Cap Total Affiliated Mutual Funds (Cost $419,924) Money Market Fund - 0.6% Dreyfus Cash Management Fund, Institutional Class, 2.683% (A) Total Money Market Fund (Cost $2,070) Total Investments - 100.5% (Cost $421,994) Other Assets and Liabilities, Net - (0.5)% ) Total Net Assets - 100.0% $ * Non-income producing security. (1) Investments are funds within the Old Mutual family of funds and they may be deemed to be under common control because they may share the same Board of Trustees. Old Mutual Capital, Inc. serves as the investment adviser to all affiliated mutual funds. (A) The rate reported represents the 7-day effective yield as of September 30, 2008.  At September 30, 2008, the approximate tax basis cost of the Funds investments was $421,994, and the unrealized appreciation and depreciation were $209 and $(48,243), respectively. FAS 157 Footnote Disclosure: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end.These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of September 30, 2008 in valuing the Funds net assets were as follows: Valuation Inputs Investments Level 1 – quoted prices $ Level 2 – other significant observable inputs - Level 3 – significant unobservable inputs - Total $ Old Mutual 2031-2040 Moderate Fund SCHEDULE OF INVESTMENTS AS OF SEPTEMBER 30, 2008 (UNAUDITED) Description Shares Value Affiliated Mutual Funds(1) - 100.1% Aggressive Growth - 1.0% Old Mutual Developing Growth Fund* $ Total Aggressive Growth Emerging Market-Equity - 3.2% Old Mutual Clay Finlay Emerging Markets Fund Total Emerging Market-Equity Government/Corporate - 13.5% Old Mutual Barrow Hanley Core Bond Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual International Bond Fund Total Government/Corporate Growth - 7.0% Old Mutual Advantage Growth Fund* Old Mutual Select Growth Fund* Total Growth Growth-Mid Cap - 2.0% Old Mutual Provident Mid-Cap Growth Fund* Total Growth-Mid Cap International Equity - 19.0% Old Mutual International Equity Fund Total International Equity Market Neutral-Equity - 8.6% Old Mutual Analytic U.S. Long/Short Fund Total Market Neutral-Equity Real Estate - 1.6% Old Mutual Heitman Global Real Estate Securities Fund* Total Real Estate Sector Fund-Real Estate - 0.9% Old Mutual Heitman REIT Fund Total Sector Fund-Real Estate Value - 32.1% Old Mutual Barrow Hanley Value Fund Old Mutual Focused Fund Total Value Value-Mid Cap - 6.4% Old Mutual TS&W Mid-Cap Value Fund Total Value-Mid Cap Value-Small Cap - 4.8% Old Mutual Discover Value Fund* Total Value-Small Cap Total Affiliated Mutual Funds (Cost $417,931) Money Market Fund - 0.6% Dreyfus Cash Management Fund, Institutional Class, 2.683% (A) Total Money Market Fund (Cost $1,991) Total Investments - 100.7% (Cost $419,922) Other Assets and Liabilities, Net - (0.7)% ) Total Net Assets - 100.0% $ * Non-income producing security. (1) Investments are funds within the Old Mutual family of funds and they may be deemed to be under common control because they may share the same Board of Trustees. Old Mutual Capital, Inc. serves as the investment adviser to all affiliated mutual funds. (A) The rate reported represents the 7-day effective yield as of September 30, 2008.  At September 30, 2008, the approximate tax basis cost of the Funds investments was $419,922, and the unrealized appreciation and depreciation were $180 and $(57,228), respectively. FAS 157 Footnote Disclosure: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end.These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of September 30, 2008 in valuing the Funds net assets were as follows: Valuation Inputs Investments Level 1 – quoted prices $ Level 2 – other significant observable inputs - Level 3 – significant unobservable inputs - Total $ Old Mutual 2031-2040 Aggressive Fund SCHEDULE OF INVESTMENTS AS OF SEPTEMBER 30, 2008 (UNAUDITED) Description Shares Value Affiliated Mutual Funds(1) - 99.9% Aggressive Growth - 1.1% Old Mutual Developing Growth Fund* $ Total Aggressive Growth Emerging Market-Equity - 3.2% Old Mutual Clay Finlay Emerging Markets Fund Total Emerging Market-Equity Government/Corporate - 0.7% Old Mutual Barrow Hanley Core Bond Fund Old Mutual Dwight High Yield Fund 4 39 Old Mutual International Bond Fund 4 39 Total Government/Corporate Growth - 8.1% Old Mutual Advantage Growth Fund* Old Mutual Select Growth Fund* Total Growth Growth-Mid Cap - 1.0% Old Mutual Provident Mid-Cap Growth Fund* Total Growth-Mid Cap International Equity - 22.6% Old Mutual International Equity Fund Total International Equity Market Neutral-Equity - 11.2% Old Mutual Analytic U.S. Long/Short Fund Total Market Neutral-Equity Real Estate - 1.7% Old Mutual Heitman Global Real Estate Securities Fund* Total Real Estate Sector Fund-Real Estate - 1.0% Old Mutual Heitman REIT Fund Total Sector Fund-Real Estate Value - 35.0% Old Mutual Barrow Hanley Value Fund Old Mutual Focused Fund Total Value Value-Mid Cap - 7.9% Old Mutual Mid-Cap Fund Old Mutual TS&W Mid-Cap Value Fund Total Value-Mid Cap Value-Small Cap - 6.4% Old Mutual Discover Value Fund* Total Value-Small Cap Total Affiliated Mutual Funds (Cost $415,630) Money Market Fund - 0.6% Dreyfus Cash Management Fund, Institutional Class, 2.683% (A) Total Money Market Fund (Cost $1,943) Total Investments - 100.5% (Cost $417,573) Other Assets and Liabilities, Net - (0.5)% ) Total Net Assets - 100.0% $ * Non-income producing security. (1) Investments are funds within the Old Mutual family of funds and they may be deemed to be under common control because they may share the same Board of Trustees. Old Mutual Capital, Inc. serves as the investment adviser to all affiliated mutual funds. (A) The rate reported represents the 7-day effective yield as of September 30, 2008.  At September 30, 2008, the approximate tax basis cost of the Funds investments was $417,573, and the unrealized appreciation and depreciation were $179 and $(61,964), respectively. FAS 157 Footnote Disclosure: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end.These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of September 30, 2008 in valuing the Funds net assets were as follows: Valuation Inputs Investments Level 1 – quoted prices $ Level 2 – other significant observable inputs - Level 3 – significant unobservable inputs - Total $ Old Mutual 2041-2050 ConservativeFund SCHEDULE OF INVESTMENTS AS OF SEPTEMBER 30, 2008 (UNAUDITED) Description Shares Value Affiliated Mutual Funds(1) - 99.9% Aggressive Growth - 1.1% Old Mutual Developing Growth Fund* $ Total Aggressive Growth Emerging Market-Equity - 2.7% Old Mutual Clay Finlay Emerging Markets Fund Total Emerging Market-Equity Government/Corporate - 32.0% Old Mutual Barrow Hanley Core Bond Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual International Bond Fund Total Government/Corporate Growth - 5.9% Old Mutual Advantage Growth Fund* Old Mutual Select Growth Fund* Total Growth Growth-Mid Cap - 1.6% Old Mutual Provident Mid-Cap Growth Fund* Total Growth-Mid Cap International Equity - 16.1% Old Mutual International Equity Fund Total International Equity Market Neutral-Equity - 6.8% Old Mutual Analytic U.S. Long/Short Fund Total Market Neutral-Equity Real Estate - 1.2% Old Mutual Heitman Global Real Estate Securities Fund* Total Real Estate Sector Fund-Real Estate - 0.7% Old Mutual Heitman REIT Fund Total Sector Fund-Real Estate Value - 22.7% Old Mutual Barrow Hanley Value Fund Old Mutual Focused Fund Total Value Value-Mid Cap - 5.5% Old Mutual TS&W Mid-Cap Value Fund Total Value-Mid Cap Value-Small Cap - 3.6% Old Mutual Discover Value Fund* Total Value-Small Cap Total Affiliated Mutual Funds (Cost $419,130) Money Market Fund - 0.6% Dreyfus Cash Management Fund, Institutional Class, 2.683% (A) Total Money Market Fund (Cost $2,039) Total Investments - 100.5% (Cost $421,169) Other Assets and Liabilities, Net - (0.5)% ) Total Net Assets - 100.0% $ * Non-income producing security. (1) Investments are funds within the Old Mutual family of funds and they may be deemed to be under common control because they may share the same Board of Trustees. Old Mutual Capital, Inc. serves as the investment adviser to all affiliated mutual funds. (A) The rate reported represents the 7-day effective yield as of September 30, 2008.  At September 30, 2008, the approximate tax basis cost of the Funds investments was $421,169, and the unrealized appreciation and depreciation were $128 and $(52,052), respectively. FAS 157 Footnote Disclosure: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end.These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of September 30, 2008 in valuing the Funds net assets were as follows: Valuation Inputs Investments Level 1 – quoted prices $ Level 2 – other significant observable inputs - Level 3 – significant unobservable inputs - Total $ Old Mutual 2041-2050 Moderate Fund SCHEDULE OF INVESTMENTS AS OF SEPTEMBER 30, 2008 (UNAUDITED) Description Shares Value Affiliated Mutual Funds(1) - 100.2% Aggressive Growth - 1.0% Old Mutual Developing Growth Fund* $ Total Aggressive Growth Emerging Market-Equity - 3.2% Old Mutual Clay Finlay Emerging Markets Fund Total Emerging Market-Equity Government/Corporate - 11.3% Old Mutual Barrow Hanley Core Bond Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual International Bond Fund Total Government/Corporate Growth - 6.8% Old Mutual Advantage Growth Fund* Old Mutual Select Growth Fund* Total Growth Growth-Mid Cap - 2.0% Old Mutual Provident Mid-Cap Growth Fund* Total Growth-Mid Cap International Equity - 21.9% Old Mutual International Equity Fund Total International Equity Market Neutral-Equity - 8.1% Old Mutual Analytic U.S. Long/Short Fund Total Market Neutral-Equity Real Estate - 1.7% Old Mutual Heitman Global Real Estate Securities Fund* Total Real Estate Sector Fund-Real Estate - 1.0% Old Mutual Heitman REIT Fund Total Sector Fund-Real Estate Value - 29.7% Old Mutual Barrow Hanley Value Fund Old Mutual Focused Fund Total Value Value-Mid Cap - 8.1% Old Mutual Mid-Cap Fund Old Mutual TS&W Mid-Cap Value Fund Total Value-Mid Cap Value-Small Cap - 5.4% Old Mutual Discover Value Fund* Total Value-Small Cap Total Affiliated Mutual Funds (Cost $418,347) Money Market Fund - 0.5% Dreyfus Cash Management Fund, Institutional Class, 2.683% (A) Total Money Market Fund (Cost $1,970) Total Investments - 100.7% (Cost $420,317) Other Assets and Liabilities, Net - (0.7)% ) Total Net Assets - 100.0% $ * Non-income producing security. (1) Investments are funds within the Old Mutual family of funds and they may be deemed to be under common control because they may share the same Board of Trustees. Old Mutual Capital, Inc. serves as the investment adviser to all affiliated mutual funds. (A) The rate reported represents the 7-day effective yield as of September 30, 2008.  At September 30, 2008, the approximate tax basis cost of the Funds investments was $420,317, and the unrealized appreciation and depreciation were $183 and $(60,231), respectively. FAS 157 Footnote Disclosure: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end.These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of September 30, 2008 in valuing the Funds net assets were as follows: Valuation Inputs Investments Level 1 – quoted prices $ Level 2 – other significant observable inputs - Level 3 – significant unobservable inputs - Total $ Old Mutual 2041-2050 Aggressive Fund SCHEDULE OF INVESTMENTS AS OF SEPTEMBER 30, 2008 (UNAUDITED) Description Shares Value Affiliated Mutual Funds(1) - 99.9% Aggressive Growth - 1.1% Old Mutual Developing Growth Fund* $ Total Aggressive Growth Emerging Market-Equity - 3.2% Old Mutual Clay Finlay Emerging Markets Fund Total Emerging Market-Equity Government/Corporate - 1.7% Old Mutual Barrow Hanley Core Bond Fund Old Mutual Dwight High Yield Fund Old Mutual International Bond Fund Total Government/Corporate Growth - 7.6% Old Mutual Advantage Growth Fund* Old Mutual Select Growth Fund* Total Growth Growth-Mid Cap - 1.0% Old Mutual Provident Mid-Cap Growth Fund* Total Growth-Mid Cap International Equity - 23.4% Old Mutual International Equity Fund Total International Equity Market Neutral-Equity - 10.6% Old Mutual Analytic U.S. Long/Short Fund Total Market Neutral-Equity Real Estate - 1.6% Old Mutual Heitman Global Real Estate Securities Fund* Total Real Estate Sector Fund-Real Estate - 0.9% Old Mutual Heitman REIT Fund Total Sector Fund-Real Estate Value - 33.9% Old Mutual Barrow Hanley Value Fund Old Mutual Focused Fund Total Value Value-Mid Cap - 8.6% Old Mutual Mid-Cap Fund Old Mutual TS&W Mid-Cap Value Fund Total Value-Mid Cap Value-Small Cap - 6.3% Old Mutual Discover Value Fund* Total Value-Small Cap Total Affiliated Mutual Funds (Cost $416,283) Money Market Fund - 0.6% Dreyfus Cash Management Fund, Institutional Class, 2.683% (A) Total Money Market Fund (Cost $1,945) Total Investments - 100.5% (Cost$ 418,228) Other Assets and Liabilities, Net - (0.5)% ) Total Net Assets - 100.0% $ * Non-income producing security. (1) Investments are funds within the Old Mutual family of funds and they may be deemed to be under common control because they may share the same Board of Trustees. Old Mutual Capital, Inc. serves as the investment adviser to all affiliated mutual funds. (A) The rate reported represents the 7-day effective yield as of September 30, 2008.  At September 30, 2008, the approximate tax basis cost of the Funds investments was $418,228, and the unrealized appreciation and depreciation were $171 and $(62,465), respectively. FAS 157 Footnote Disclosure: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end.These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of September 30, 2008 in valuing the Funds net assets were as follows: Valuation Inputs Investments Level 1 – quoted prices $ Level 2 – other significant observable inputs - Level 3 – significant unobservable inputs - Total $ Old Mutual Heitman Global Real Estate Securities Fund SCHEDULE OF INVESTMENTS AS OF SEPTEMBER 30, 2008 (UNAUDITED) Description Shares Value (000) Common Stock - 55.6% Paper & Related Products - 0.3% Rayonier $ 52 Total Paper & Related Products 52 Real Estate Operation/Development - 0.3% Brookfield Properties 62 Total Real Estate Operation/Development 62 REITs-Apartments - 8.9% American Campus Communities AvalonBay Communities Equity Residential Essex Property Trust Total REITs-Apartments REITs-Diversified - 7.0% Digital Realty Trust Duke Realty DuPont Fabros Technology Entertainment Properties Trust Vornado Realty Trust 95 Total REITs-Diversified REITs-Health Care - 7.4% HCP Health Care Nationwide Health Properties Ventas Total REITs-Health Care REITs-Hotels - 1.9% Host Hotels & Resorts LaSalle Hotel Properties 69 Total REITs-Hotels REITs-Office Property - 7.5% Alexandria Real Estate Equities BioMed Realty Trust Boston Properties Corporate Office Properties Mack-Cali Realty 66 Total REITs-Office Property REITs-Regional Malls - 9.9% General Growth Properties Macerich Simon Property Group Taubman Centers Total REITs-Regional Malls REITs-Shopping Centers - 7.3% Acadia Realty Trust Developers Diversified Realty Kimco Realty Kite Realty Group Trust 32 Regency Centers Tanger Factory Outlet Centers Total REITs-Shopping Centers REITs-Single Tenant - 0.7% National Retail Properties Total REITs-Single Tenant REITs-Storage - 2.4% Extra Space Storage 65 Public Storage U-Store-It Trust 16 Total REITs-Storage REITs-Warehouse/Industrial - 2.0% AMB Property Total REITs-Warehouse/Industrial Total Common Stock (Cost $9,453) Foreign Common Stock - 45.0% Australia - 12.5% CFS Retail Property Trust Commonwealth Property Office Fund Dexus Property Group Westfield Group Total Australia Austria - 0.5% Conwert Immobilien Invest* 45 IMMOFINANZ 51 Total Austria 96 Belgium - 1.0% Befimmo SCA Sicafi Leasinvest Real Estate 59 Total Belgium Canada - 3.4% Allied Properties Real Estate Boardwalk Real Estate Investment Trust 70 Canadian Real Estate Investment Trust RioCan REIT Total Canada Finland - 0.5% Citycon 91 Total Finland 91 France - 5.8% Fonciere Paris France 54 ICADE 93 Mercialys Societe de la Tour Eiffel 73 Unibail-Rodamco Total France Germany - 1.0% Alstria Office REIT 63 Deutsche Euroshop 96 Patrizia Immobilien 28 Total Germany Hong Kong - 2.4% Link REIT Total Hong Kong Japan - 2.4% Japan Real Estate Investment 35 Kenedix Realty Investment 8 30 Nippon Building Fund 12 Total Japan Luxembourg - 0.3% GAGFAH 44 Total Luxembourg 44 Netherlands - 2.0% Corio Eurocommercial Properties Total Netherlands Singapore - 2.1% Ascendas Real Estate Investment Trust CapitaMall Trust Total Singapore Sweden - 0.8% Castellum 72 Hufvudstaden, Cl A 66 Total Sweden Switzerland - 1.4% PSP Swiss Property Swiss Prime Site 95 Total Switzerland United Kingdom - 8.9% Big Yellow Group 59 British Land Brixton Great Portland Estates Hammerson Invesco Property Income Trust 40 Land Securities Group Liberty International Shaftesbury 78 Unite Group 53 Total United Kingdom Total Foreign Common Stock (Cost $8,632) Money Market Fund - 0.5% Dreyfus Cash Management Fund, Institutional Class, 2.683% (A) 84 Total Money Market Fund (Cost $84) 84 Total Investments - 101.1% (Cost $18,169) Other Assets and Liabilities, Net - (1.1)% ) Total Net Assets - 100.0% $ * Non-income producing security. (A) The rate reported represents the 7-day effective yield as of September 30, 2008. Cl - Class REITs - Real Estate Investment Trusts  At September 30, 2008, the approximate tax basis cost of the Funds investments was $18,169 (000), and the unrealized appreciation and depreciation were $594 (000) and $(710) (000), respectively. Cost figures are shown with "000's" omitted. FAS 157 Footnote Disclosure: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end.These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of September 30, 2008 in valuing the Funds net assets were as follows: Valuation Inputs Investments Level 1 – quoted prices $ Level 2 – other significant observable inputs Level 3 – significant unobservable inputs - Total $ Item 2.Controls and Procedures. (a)Based on an evaluation of the Disclosure Controls and Procedures of Old Mutual Funds III (the registrant) as of a date within 90 days of the filing date of this report, the registrants Principal Executive Officer (PEO) and Principal Financial Officer (PFO), or persons performing similar functions, have concluded that the Disclosure Controls and Procedures are effectively designed to ensure that information required to be disclosed in this report is recorded, processed, summarized, and reported within required time periods, and accumulated and communicated to the registrants management, including the registrants PEO and PFO, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. (b)During the quarter ended September 30, 2008, there has been no change in the registrants internal control over financial reporting that has materially affected, or that is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3.Exhibits. Attached hereto as Exhibit EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. OLD MUTUAL FUNDS III By: /s/ Julian F. Sluyters Julian F. Sluyters, President Date: November 20, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Julian F. Sluyters Julian F. Sluyters, Principal Executive Officer Date: November 20, 2008 By: /s/ Robert T. Kelly Robert T. Kelly, Principal Financial Officer Date: November 20, 2008
